                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

        United States of America,          )
                                           )
                Plaintiff(s),              )              Case No: 18cr708-1
                                           )
               v.                          )             Magistrate Judge: M. David Weisman
                                           )
        James D. Blevins,                  )
                                           )
               Defendant(s),               )

                                           ORDER

        The Government advised the Court on 11/9/18 that Defendant has been removed to the
District of Arizona, therefore the status hearing set for 11/15/18 is stricken.



Date: November 14, 2018                                  _____________________________
                                                         M. David Weisman
                                                         United States Magistrate Judge
